AMENDED MEMORANDUM **
Henrietta Browning appeals the district ■court’s rulings limiting the evidence she was allowed to present in her racial discrimination claim against the government.1 We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The district court appropriately exercised its considerable discretion in excluding testimony that the court reasonably found could have allocated trial time inefficiently. See Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 688, 690 (9th Cir.2001). Furthermore, Browning has not shown that the alleged error “more probably than not” tainted the jury’s verdict, because much of the testimony that Browning contends was inappropriately excluded was actually presented at trial. Id. at 688.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Browning also appeals the district court's refusal to give a permissive jury instruction regarding pretext, which we address in a concurrently filed published opinion.